141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry A. Eaton, Appellant,v.Lynne Delano, formerly the Secretary of Corrections, Stateof South Dakota; Joseph Class, as the Warden of South Appealfrom the United States Dakota State Penitentiary, SiouxFalls; District Court for the Jim Smith, formerly the Wardenof District of South Dakota.  South Dakota StateCorrectional Facility, Springfield;  Daryl Slykhuis, as theDeputy Superintendent of Programs;  Patty Veatch, employeeof South Dakota State Penitentiary;  Doug Wynia, employee ofSpringfield Correctional Facility, Appellees.
No. 96-3846.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 13, 1998Filed:  March 27, 1998

Appeals from the United States District Court for the District of South Dakota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Larry A. Eaton appeals from the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action against five South Dakota Department of Corrections employees and a mental health therapist working at the Department of Corrections.  Eaton alleged defendants violated his Eighth Amendment and due process rights.  Upon review of parties' submissions and briefs, we conclude the allegations in Eaton's complaint are insufficient to state a claim for relief.  See Handeen v. LeMaire, 112 F.3d 1339, 1346-47 (8th Cir.1997) (holding that summary judgment may be affirmed where plaintiff's factual allegations, though unchallenged, fail to state claim for relief).  Accordingly we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota